By the Court, Brady, J.
The Code, by section 33, subdivision 3, defines the jurisdiction of the Court of Common Pleas over actions against foreign corporations, and confers it only where the action is for a debt or damages, whether liquidated or not, arising upon contract made, executed, or delivered in this State, or where the cause of action arises therein. Section 427 provides that an action may be commenced in the Supreme Court, the Superior Court of the city of New York, and in the Court of Common Pleas for the city and county of New York, by a resident of this state, for any cause of action, and by a plaintiff not a resident, when the cause of action shall arise, or the subject of the action shall be situate, within this state. To enable a non-resident plaintiff to maintain an action, therefore, in this court against a foreign corporation, one of three requisites at least must appear: 1. That the action is upon a contract made, executed, or delivered in this state; or, 2. That the cause of action shall have arisen in this state; or, 3. That the subject of the action shall be situate within this state. Here none of these requisites exist. The plaintiff is a non-resident, and the cause of action arose in the state of New Jersey. He has, therefore, no status in this court, and his action cannot be entertained.
It was urged on the argument that the defendant having appeared and answered without raising any objection to the jurisdiction of the court, and the court having jurisdiction of cases brought to recover damages for injuries done by railroad companies, the question was one which related to the person and not to the subject matter. The answer to this proposition is, that the statute has declared in effect that the court shall not have juris*269dictions of such actions against a foreign corporation, unless the plaintiff resides in this state or the cause of action arose therein. It has jurisdiction of all actions between individuals for injuries inflicted, without regard to the residence, when the defendant is personally served with process within the city of Hew York, but against foreign corporations only in the cases specified. The objection, therefore, urged by the defendants does not present a question of jurisdiction over the person. We have decided that a defendant, by appearing and pleading to the merits, waives all objections of jurisdiction to the person, but not to the subject matter. Hogan v. Baker, 2 E. D. Smith, 22; Paulding v. Hudson Manufacturing Co., ibid. 38. And the Court of Appeals have decided that no assent by the parties can confer jurisdiction or render the judgment of a tribunal effectual, in a matter over which it has not by law jurisdiction. Dudley v. Mahew, 3 Comst. 12; Burckle v. Eckhart, ibid, 132; see, also, Coffin v. Tracy, 3 Caine’s Eep. 129; Davis v. Packard, 7 Peters, 276 U. S. v. Yale et al., 6 How. (U. S.) R. 605; U. S. v. Curry, ibid. 106.
In Dudley v. Mayhew (supra) the objection to the jurisdiction was first interposed by plea, but subsequently withdrawn and a stipulation given not to raise it further; but as consent could not give jurisdiction, the decree of the chancellor was reversed.
Judgment affirmed.